DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 08 Jan 2019 and 04 Feb 2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for subject matter disclosed in app 62789604 and 62800665, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 Mar 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US PG Pub No. 2017/0360465) - hereinafter referred to as Smith (‘465).
Regarding claim 1,  Smith (‘465) discloses a tool comprising:
an elongated body portion (Fig. 1-2A: extending portions 182, 282);
a magnetic portion (magnet 416) coupled to a distal end portion of the elongated body portion (Fig. 31; [0216]); and
an electrocautery element coupled to the elongated body portion (Fig 1-2A and [0109]: tips 160, 260 include bipolar electrocautery electrodes 192, 292) and configured to be coupled to a source of energy for delivering energy to tissue ([0047]: electrical connection 110 enable electrodes to be supplied with electrical energy).
	It is noted that the preamble “localizing a nodule of a patient” has been given a limited patentable weight as the preamble recites intended use of the claimed apparatus. The device of Smith may be used for localizing a nodule of a patient, therefore it anticipates the claim.
Regarding claims 2-4, Smith (‘465) discloses all limitations of claim 1, as discussed above, and Smith further discloses:
wherein the electrocautery element includes a first electrode (Fig. 2A: one of bipolar electrocautery electrodes 192, 292) (claims 2-4);
the first electrode (one of tips 160, 260) is disposed along a side of the magnetic portion (Fig. 31: magnet 416; [0216]) (claim 3); and
the electrocautery element includes a second electrode spaced from the first electrode (Fig. 1-2A: bipolar electrocautery electrodes 192, 292) (claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (‘465) as applied to claim 1 above, and further in view of Smith et al. (US PG Pub No. 2017/0042610) - hereinafter referred to as Smith (‘610).
Regarding claims 5-6, Smith (‘465) discloses all limitations of claim 1, as discussed above, and Smith (‘465) does not disclose:
a housing having the magnetic portion and the electrocautery element supported therein (claims 5-6); and
the electrocautery element has a distal end portion that protrudes distally from the housing (claim 6).
	Smith (‘610), however, discloses:
a housing (shaft 202) having a magnetic portion (magnets 215, 216) and an electrocautery element (electrode 208; [0071]: electrode 208 deliver high frequency AC energy) supported therein (Fig. 5-6),
wherein the electrocautery element (electrode 208) has a distal end portion that protrudes distally from the housing (shaft 202; Fig. 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith (‘465)’s tool to include Smith (‘610)’s housing enclosing a magnetic portion and an electrocautery element. The motivation for the combination would have been to allow “controlling electrode axial displacement during ablation to one of a plurality of predetermined stable axial positions, which eliminates any adverse impact of elastic deformation, friction, and or whip impacting movement of the actuation member”, as taught by Smith (‘610; [0014]). 
Claims 7-8 are 35 U.S.C. 103 as being unpatentable over Smith (‘465) as applied to claim 1 above, and further in view of Krag et al. (US PG Pub No. 2007/0265491) - hereinafter referred to as Krag.
Regarding claims 7-8, Smith (‘465) discloses all limitations of claim 1, as discussed above, and Smith (‘465) does not disclose:
wherein the magnetic portion includes a magnetic core (claims 7-8); and
wherein the magnetic portion is an electromagnet including a metal coil wrapped about the magnetic core (claim 8).
	Krag, however, discloses:
a magnetic portion (Fig. 23A) including a magnetic core (magnetic core 1152),
wherein the magnetic portion is an electromagnet ([0161]: core 1152 of ferrite) including a metal coil (coil 1154) wrapped around the magnetic core (Fig. 23A; [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith (‘465)’s tool to include Krag’s magnetic core wrapped by a coil. The motivation for the combination would have been to “emits a response signal in reaction to an excitation energy at the resonate frequency of the circuit”, as taught by Krag ([0161]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (‘465) as applied to claim 1 above, and further in view of Julian et al. (US PG Pub No. 2020/00069293, priority date of 31 Aug 2018) - hereinafter referred to as Julian.
Regarding claim 9, Smith (‘465) discloses all limitations of claim 1, as discussed above, and Smith (‘465) does not disclose:
a magnetic field sensor disposed adjacent the magnetic portion.
	Julian, however, discloses:
a magnetic field sensor disposed adjacent a magnetic portion (Fig. 7A: magnetic field sensing arrays 752, 754 and magnets 712, 714; [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith (‘465)’s tool to include Julian’s magnetic field sensor disposed adjacent to a magnetic portion. The motivation for the combination would have been to “sense a local magnetic field strength and provide a locally-varying field in response in order to shim the magnet field from the permanent magnets”, as taught by Julian ([0075]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dillard et al. (US PG Pub No. 2015/0080714) - hereinafter referred to as Dillard - in view of Smith (‘610).
Regarding claim 10, Dillard discloses a system (see at least Fig. 1C) comprising:
a magnetic fiducial (marker 104; [0033]: marker 104 identified by  magnetic means); and
a localization tool including:
a housing (sensor 110);
a magnetic portion configured to attract the magnetic fiducial ([0033]: sensor 110 comprise magnetic loop to identify marker 104 by magnetic means).
	Dillard does not disclose:
an elongated body portion extending proximally from the housing;
the magnetic portion coupled to a distal end portion of the elongated body portion; and
at least one electrode disposed within the housing and configured to be coupled to a source of energy for delivering energy to tissue.
	Smith (‘610), however, discloses:
an elongated body portion (Fig. 5-6: support member 205) from a housing (shaft 202);
a magnetic portion (magnets 125, 215) coupled to a distal end portion of the elongated body portion (Fig. 5-6); and
at least one electrode (electrode 208) disposed within the housing (Fig. 5-6; [0071]: flexible support member 205 extend beyond distal tip 207 of shaft 202 to allow electrode 208 to contact a lumen wall of renal artery) and configured to be coupled to a source of energy for delivering energy to tissue ([0071]: electrode 208 deliver high frequency AC energy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dillard’s system to include Smith (‘610)’s housing enclosing a magnetic portion and an electrocautery element. The motivation for the combination would have been to allow “ablating target tissue involving advancing an ablation electrode of an ablation catheter to a location of the body at or near target tissue to be ablated”, as taught by Smith (‘610; [0013]). 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard in view of Smith (‘610) as applied to claim 10 above, and further in view of Smith (‘465).
Regarding claims 11-12, Dillard in view of Smith (‘610) discloses all limitations of claim 10, as discussed above, and Dillard does not disclose:
wherein the at least one electrode includes a first electrode disposed within the housing and a second electrode disposed within the housing and spaced from the first electrode (claims 11-12); and
wherein each of the first and second electrodes has a distal end portion protruding distally from the housing (claim 12).
	Smith (‘465), however, discloses:
a first electrode (Fig. 1-2A: one of bipolar electrocautery electrodes 192, 292) disposed within a housing (housing 308) and a second electrode (Fig. 1-2A: one of bipolar electrocautery electrodes 192, 292) disposed within the housing (housing 308) and spaced from the first electrode (Fig. 1-2A: electrodes 192, 292 at tips 160, 260 ([0109]),
each of the first and second electrodes ([0109]: tips 160, 260 include bipolar electrocautery electrodes 192, 292) has a distal end portion that protrudes distally from the housing (housing 308; Fig. 1-2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dillard’s system to include Smith (‘465)’s electrodes. The motivation for the combination would have been to “facilitate unipolar (or bipolar) cauterization, ablation, hardware detection, tissue stimulation (nerve, muscle, etc.) or other functions”, as taught by Smith (‘465; [0197]). 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard in view of Smith (‘610) as applied to claim 10 above, and further in view of Krag.
Regarding claims 13-14, Dillard in view of Smith (‘610) discloses all limitations of claim 10, as discussed above, and Dillard does not disclose:
wherein the magnetic portion includes a magnetic core (claims 7-8); and
wherein the magnetic portion is an electromagnet including a metal coil wrapped about the magnetic core (claim 8).
	Krag, however, discloses:
a magnetic portion (Fig. 23A) including a magnetic core (magnetic core 1152),
wherein the magnetic portion is an electromagnet ([0161]: core 1152 of ferrite) including a metal coil (coil 1154) wrapped around the magnetic core (Fig. 23A; [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dillard’s system to include Krag’s magnetic core wrapped by a coil. The motivation for the combination would have been to “emits a response signal in reaction to an excitation energy at the resonate frequency of the circuit”, as taught by Krag ([0161]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dillard in view of Smith (‘610) and Krag as applied to claim 13 above, and further in view of Julian.
Regarding claim 15, Dillard in view of Smith (‘610) and Krag discloses all limitations of claim 13, as discussed above, and Dillard does not disclose:
a magnetic field sensor disposed adjacent the magnetic portion.
	Julian, however, discloses:
a magnetic field sensor disposed adjacent a magnetic portion (Fig. 7A: magnetic field sensing arrays 752, 754 and magnets 712, 714; [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dillard’s system to include Julian’s magnetic field sensor disposed adjacent to a magnetic portion. The motivation for the combination would have been to “sense a local magnetic field strength and provide a locally-varying field in response in order to shim the magnet field from the permanent magnets”, as taught by Julian ([0075]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (‘610) in view of Dillard.
Regarding claim 16, Smith (‘610) discloses a tool (see at least Fig. 5-6) comprising:
a housing (shaft 202) defining a cavity therein (Fig. 5-6);
an elongated body portion (support member 205) extending proximally from the housing (Fig. 5-6);
a magnetic portion (magnets 215, 216) disposed within the cavity of the housing (Fig. 5-6); and
the electrocautery element (electrode 208) configured to deliver energy to tissue for marking the tissue ([0094]: electrode 208 to ablate; [0011]: electrode deliver high frequency AC energy).
	Smith (‘610) does not disclose:
the magnetic portion configured to attract a magnetic fiducial.
	Dillard, however, discloses:
a magnetic portion ([0033]: sensor 110 comprising magnetic loop) configured to attract a magnetic fiducial (marker 104; Fig. 1C and [0033]: marker 104 identified by  magnetic means).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith (‘610) to include Dillard’s magnetic portion configured to attract a magnetic fiducial. The motivation for the combination would have been to “detect any (other) localization attributes”, as taught by Dillard ([0033]), in locating a target for ablation. 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (‘610) in view of Dillard, as applied to claim 16 above, and further in view of Smith (‘465).
Regarding claims 17-18, Smith (‘610) in view of Dillard discloses all limitations of claim 16, as discussed above, and Smith (‘610) does not disclose:
wherein the electrocautery element includes first and second electrodes disposed on opposite sides of the magnetic portion and supported within the housing (claims 17-18); and
wherein each of the first and second electrodes has a distal end portion protruding distally from the housing (claim 18).
	Smith (‘465), however, discloses:
a first electrode (Fig. 1-2A: one of bipolar electrocautery electrodes 192, 292) disposed within a housing (housing 308) and a second electrode (Fig. 1-2A: one of bipolar electrocautery electrodes 192, 292) disposed within the housing (housing 308) and spaced from the first electrode (Fig. 1-2A: electrodes 192, 292 at tips 160, 260 ([0109]),
each of the first and second electrodes ([0109]: tips 160, 260 include bipolar electrocautery electrodes 192, 292) has a distal end portion that protrudes distally from the housing (housing 308; Fig. 1-2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith (‘610)’s tool to include Smith (‘465)’s electrodes. The motivation for the combination would have been to “facilitate unipolar (or bipolar) cauterization, ablation, hardware detection, tissue stimulation (nerve, muscle, etc.) or other functions”, as taught by Smith (‘465; [0197]). 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (‘610) in view of Dillard as applied to claim 16 above, and further in view of Krag.
Regarding claims 19-20, Smith (‘610) in view of Dillard discloses all limitations of claim 16, as discussed above, and Smith (‘610) does not disclose:
wherein the magnetic portion includes a magnetic core (claims 19-20); and
wherein the magnetic portion is an electromagnet including a metal coil wrapped about the magnetic core (claim 20).
	Krag, however, discloses:
a magnetic portion (Fig. 23A) including a magnetic core (magnetic core 1152),
wherein the magnetic portion is an electromagnet ([0161]: core 1152 of ferrite) including a metal coil (coil 1154) wrapped around the magnetic core (Fig. 23A; [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith (‘610)’s tool to include Krag’s magnetic core wrapped by a coil. The motivation for the combination would have been to “emits a response signal in reaction to an excitation energy at the resonate frequency of the circuit”, as taught by Krag ([0161]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799